
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3139
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To extend the authorization of the national
		  flood insurance program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Insurance Program
			 Extension Act of 2009.
		2.Extension of national
			 flood insurance program
			(a)Program
			 extensionSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by
			 striking September 30, 2008 and inserting March 31,
			 2010.
			(b)FinancingSection 1309(a) of such Act (42 U.S.C. 4016(a))
			 is amended by striking September 30, 2008 and inserting
			 March 31, 2010.
			3.Extension of
			 pilot program for mitigation of severe repetitive loss propertiesSection 1361A of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4102a) is
			 amended—
			(1)in subsection
			 (k)(1), by striking 2005, 2006, 2007, 2008, and 2009 and
			 inserting 2009 and 2010; and
			(2)by striking
			 subsection (l).
			4.Consideration of
			 reconstruction and improvement of flood protection systems in determination of
			 flood insurance rates
			(a)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
				(1)in subsection
			 (e)—
					(A)in the first
			 sentence, by striking construction of a flood protection system
			 and inserting construction, reconstruction, or improvement of a flood
			 protection system (without respect to the level of Federal investment or
			 participation); and
					(B)in the second
			 sentence—
						(i)by striking construction of a flood
			 protection system and inserting construction, reconstruction, or
			 improvement of a flood protection system; and
						(ii)by
			 inserting based on the present value of the completed system
			 after has been expended; and
						(2)in subsection
			 (f)—
					(A)in the first
			 sentence in the matter preceding paragraph (1), by inserting (without
			 respect to the level of Federal investment or participation) after
			 no longer does;
					(B)in the third
			 sentence in the matter preceding paragraph (1), by inserting , whether
			 coastal or riverine, after special flood hazard;
			 and
					(C)in paragraph (1),
			 by striking a Federal agency in consultation with the local project
			 sponsor and inserting the entity or entities that own, operate,
			 maintain, or repair such system.
					(b)RegulationsNot later than 30 days after the date of
			 the enactment of this Act, the Administrator of the Federal Emergency
			 Management Agency shall promulgate regulations to carry out the amendments made
			 by subsection (a). Section 5 may not be construed to annul, alter, affect,
			 authorize any waiver of, or establish any exception to, the requirement under
			 the preceding sentence.
			5.ImplementationThe Administrator of the Federal Emergency
			 Management Agency shall implement this Act and the amendments made by this Act
			 in a manner that will not materially weaken the financial position of the
			 National Flood Insurance Program or increase the risk of financial liability to
			 Federal taxpayers.
		
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
